     Case: 1:19-cr-00733 Document #: 52 Filed: 12/03/19 Page 1 of 1 PageID #:264

                      UNITED STATES DISTRICT COURT
            FOR THE Northern District of Illinois − CM/ECF LIVE, Ver 6.3.1
                                 Eastern Division

UNITED STATES OF AMERICA
                                         Plaintiff,
v.                                                        Case No.: 1:19−cr−00733
                                                          Honorable Jeffrey T. Gilbert
Erick Bustamante, et al.
                                         Defendant.



                         NOTIFICATION OF DOCKET ENTRY



This docket entry was made by the Clerk on Tuesday, December 3, 2019:


       MINUTE entry before the Honorable Maria Valdez: Upon request of the
defendants Owen and Barton, with no opposition from the Government, the Court hereby
extends the briefing schedule to December 20. Mailed notice (lp, )




ATTENTION: This notice is being sent pursuant to Rule 77(d) of the Federal Rules of
Civil Procedure or Rule 49(c) of the Federal Rules of Criminal Procedure. It was
generated by CM/ECF, the automated docketing system used to maintain the civil and
criminal dockets of this District. If a minute order or other document is enclosed, please
refer to it for additional information.
For scheduled events, motion practices, recent opinions and other information, visit our
web site at www.ilnd.uscourts.gov.
